DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (European Patent Office Application 20153667.9 filed on January 24th, 2020).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4th, 2020 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “30” [Page 5 lines 25 – 30 referring to Figure 1], “120” and “121a” [Page 8 lines 17 – 20 referring to Figure 3], “140” [Page 10 lines 22 – 24 in reference to Figure 3].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “121” [Figure 3].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the Abstract is a single sentence using legalese language instead of a series of brief sentences in narrative format describing the inventive concept.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
a) In Page 1 lines 21 – 24, it is unclear if the reference and its update is present in the IDS.
Appropriate correction is required.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “cameras being configured to …” in claim 13.

The Examiner notes one of ordinary skill in the art would afford status to “camera’ as connoting sufficient structure” and thus the “configured to” image a calibration object […], and image a scene […],” limitation.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 3, 6, 8 and 9 are objected to because of the following informalities:
Regarding claim 3, the claim appears to have indefinite metes and bounds making the claim vague and indefinite with regards to the “minimization” criteria as the “estimate distance” is not define or what constitutes the “estimate” as compared to use the real distance.
Regarding claim 6, the “and/or” should read as --or-- for clarity and will be interpreted as “or” where only one of the listed elements must be found to render the list obvious regarding prior art rejections.
Regarding claim 6, the claim appears to be vague and Indefinite as lacking antecedent basis with claim 1 regarding “a set of first parameters”.
Regarding claim 8, the word “rom” [line 2] should read as -- from-- for clarity and correctness.
Regarding claim 9, the claim is unclear how the computation further limits the computations and desired results from claim 1 which claim 9 depends from.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation:
“a processing unit configured to generate …” [Claim 13]
has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because in view Specification Page 6 line 25 – Page 7 line 22 the “processing unit” has an open ended definition and does not have a clear corresponding structure for functional analysis.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claim 14, the claim does not cure the deficiencies of independent claim 13 from which is dependent and thus is similarly Rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 13, the claim recites the limitation of “a processing unit configured to …” which in Indefinite as to invoking Functional Analysis.  In view of Specification Page 6 line 25 – Page 7 line 22, the Specification provides many exemplary non-limiting embodiments through the use of the “may be” construct thus the claimed “processing unit” may include transitory media which is non-statutory subject matter.
	Regarding claim 14, the claim does not cure the deficiencies of independent claim 13 from which is dependent and thus is similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5 – 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (US PG PUB 2019/0073795 A1 referred to as “Matsuzawa” throughout), and further in view of Otani (EP 1378 790 A2 referred to as “Otani” throughout).
	Regarding claim 1, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
the imaging system comprising at least three cameras having a common field of view [See claim 13 reciting the same limitation for citations], wherein each of the at least three cameras has a camera centre [See claim 13 reciting the same limitation for citations], and wherein the camera centres are positioned along a line [See claim 13 reciting the same limitation for citations], the method comprising:
imaging a calibration object with the at least three cameras to generate a set of calibration object images [See claim 13 “image a calibration object to generate a set of calibration object images” limitation for citations where Matsuzawa Figure 9 (see at least reference characters 33, 34, and 35 uses three cameras)], wherein the calibration object is located nearby [See claim 13 reciting the same limitation for citations] the at least three cameras and in the common field of view [See claim 13 reciting the same limitation for citations],
generating a set of first parameters by processing the set of calibration object images [Matsuzawa Figures 2, 4, 6, 8 (see at least bottom half where image are mapped to world coordinates), 11 – 12 (subfigures included – see at least reference characters 6, 11, 12, 13, 421, 422, and 423 and methods converting the imaged coordinated to other coordinate views / systems) as well as Paragraphs 56 – 64 (lattice points on the chart rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart)), 73 – 76 (generating points from the capture lattice points), 96 – 104 (computing camera parameters from the image data points – done iteratively rendering obvious same steps as distance chart is imaged changes), 200 – 204 (lattice points images in the chart)],
imaging a set of distant scene position points with the at least three cameras to generate a set of position point images [Matsuzawa Figures 2 and 4 (subfigures included – see at least reference characters 6, 11, 12, 13, 421, 422, and 423) as well as Paragraphs 56 – 64 (lattice points on the chart rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart)), 73 – 76 (generating points from the capture lattice points), 96 – 104 (computing camera parameters from the image data), 200 – 204 (lattice points images in the chart)],
generating a set of second parameters by processing the set of position point images [Matsuzawa Figures 2, 4, 6, 8 (see at least bottom half where image are mapped to world coordinates), 11 – 12 (subfigures included – see at least reference characters 6, 11, 12, 13, 421, 422, and 423 and methods converting the imaged coordinated to other coordinate views / systems) as well as Paragraphs 56 – 64 (lattice points on the chart rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart)), 73 – 76 (generating points from the capture lattice points), 96 – 104 (computing camera parameters from the image data points – done iteratively rendering obvious same steps as distance chart is imaged changes), 200 – 204 (lattice points images in the chart)], and
generating a set of calibration parameters in dependence on the set of first parameters and the set of second parameters [Matsuzawa Figures 1, 4 – 6, and 9 – 10 (see at least reference characters 4 and 5 which adjusts / moves the target thus one location is “nearby” and another is “distant” as would be obvious to one of ordinary skill in the art in the z-axis direction (depth) and 7 (computer – the processing unit / control element)) as well as Paragraphs 47 – 52, 62 (changing object distances for imaging where out of the 5 or more images / depths of the chart imaged renders obvious a nearby and distant point), 96 – 104 (computing camera parameters from the image data in an iterative approach using new data / multiple imaged data), 110 – 121 (camera model / parameters based on set of imaged points / points from the calibration chart), 150 – 157, 171 – 174, 177 – 180 (computer controller the calibration / parameter computation), and 198].
See claim 13 for the motivation to combine Matsuzawa and Otani as similar / same limitations are recited as claim 13 is the apparatus implementing the method of claim 1.

	Regarding claim 2, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
wherein the set of calibration parameters is generated in dependence on the set of first parameters, the set of second parameters [See claims 1 last limitation for citations], and an axiom that each camera centre is positioned along the line being a straight axis [Otani Paragraphs 51, 95 – 97 (collinearity condition for the cameras given to later use for calibration), and 107 – 110 (one line for the cameras / optical centers to capture the rays from the image used to affect / constrain the adjustments to the calibration algorithm (a simplification)) ].
	See claim 1 for the motivation to combine Matsuzawa and Otani.

	Regarding claim 3, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
wherein the set of calibration parameters is generated in dependence on the set of first parameters, the set of second parameters [See claims 1 last limitation for citations], and a minimization of an estimated distance of each camera centre from the straight axis [Otani Paragraphs 82 – 85 (least squares optimization used) and 107 – 112 (least squares to minimize errors from the camera including orientation from the intended arrangements / constraints used computing camera position too)].
	See claim 1 for the motivation to combine Matsuzawa and Otani.

	Regarding claim 5, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
wherein the set of calibration parameters comprises at least one of [The Examiner notes the claim only requires “at least one of …” with options following, thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cited references do not teach features of the particular limitations]:
a set of distances between the camera centres [Otani Figures 6 – 7 (see at least the “H/3” distance between image centers) as well as Paragraphs 65 (relates camera separation to the distance from the object), 71 – 72 and 147],
a position of the imaging system [Matsuzawa Paragraphs 5 – 6 (camera position & orientation with rotation consideration), 50 (camera position is known), 73 – 76 (camera coordinates for position and rotation from another coordinate system), 155 – 163 (calibration camera position), 169 – 170, and 175 – 176 (position of imaging system)],
a rotation of the imaging system [Matsuzawa Paragraphs 5 – 6 (camera position & orientation with rotation consideration), 50 (camera position is known), 73 – 76 (camera coordinates for position and rotation from another coordinate system), 155 – 163 (calibration camera rotations with position information), 169 – 170 (camera rotation to solve for / calibrate), and 175 – 176 (position of imaging system)],
a position of the calibration object corresponding to at least one of the calibration object images [Matsuzawa Paragraphs 5 – 6 (camera position & orientation with rotation consideration), 47 – 52 (camera position is known and shift of the chart / spacing from the cameras as further suggested / taught by Otani Figures 6 – 7 as well as Paragraphs 65 and 71 – 72 (spacing H))), 73 – 76 (camera coordinates for position and rotation from another coordinate system), 124 (known object distance), 151 – 163 (calibration camera rotations with position information using world coordinates from objects / lattice points imaged), and 175 – 176 (position of imaging system with shifts in the depth direction)],
a rotation of the calibration object corresponding to at least one of the calibration object images [Matsuzawa Paragraphs 5 – 6 (camera position & orientation with rotation consideration), 47 – 52 (camera position is known and shift of the chart / spacing from the cameras as further suggested / taught by Otani Figures 6 – 7 as well as Paragraphs 65 and 71 – 72 (spacing H))), 73 – 76 (camera coordinates for position and rotation from another coordinate system), 120 – 125 (known object distance and angle / ray angle from camera center), 151 – 163 (calibration camera rotations with position information using world coordinates from objects / lattice points imaged and rotations between)].
	See claim 1 for the motivation to combine Matsuzawa and Otani.

	Regarding claim 6, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
wherein the step of generating a set of first parameters comprises determining a set of radial distortion parameters and/or tangential distortion parameters from the calibration object images [Matsuzawa Paragraphs 10 – 12 (radial and tangential distortion parameters to compute), 76 – 81 (radial and tangential distortion parameters computed) and 139].
	See claim 1 for the motivation to combine Matsuzawa and Otani.

	Regarding claim 7, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
wherein the step of generating the set of first parameters comprises determining a set of intrinsic parameters for cameras from the calibration object images [Matsuzawa Paragraphs 4 – 9 (equations and internal / intrinsic parameters) where more details are found in Otani Figures 1 (see at least reference characters 134, 136, 140, and 160) and 13 – 14 as well as Paragraphs 52 – 55 (internal parameters an function of marks in images captured), 70, 77, and 106 – 111 (computation of parameters based on images captured), and 115 – 124 (second embodiment of computing internal parameters based on marks / features in calibrating images)].
	See claim 1 for the motivation to combine Matsuzawa and Otani.

	Regarding claim 8, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
wherein the step of generating the set of first parameters comprises determining a set of rectification parameters for cameras from the calibration object images [Matsuzawa Paragraphs 8 – 10 and more detailed with relation to the images captured and applied found in Otani Figures 1, 7, 9 – 14 (Figures 13 and 14 show distortion parameters used for correction and effect from the distortion parameters) as well as Paragraphs 52 – 54 (distortion parameters used to correct estimates) and 112 – 117 (distortion parameters used to correct calibration based on captured image data)].
	See claim 1 for the motivation to combine Matsuzawa and Otani.

	Regarding claim 9, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
wherein the set of second parameters is generated in dependence on the set of position point images and the set of first parameters [Matsuzawa Figures 2, 4, 6, 8, 11 – 12 (subfigures included and see methods converting the imaged coordinated to other coordinate views / systems) as well as Paragraphs 73 – 76 (generating points from the capture lattice points), 96 – 104 (computing camera parameters from the image data points done iteratively rendering obvious same steps as distance chart is imaged changes and updating previous points based on new points for the world coordinate system)].
	See claim 1 for the motivation to combine Matsuzawa and Otani.

	Regarding claim 10, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
wherein the step of generating the set of second parameters comprises determining a set of initial positions estimates for the at least three cameras [Matsuzawa Figures 6, 8, and 11 (see at least reference characters S604, S803 – S808) as well as Paragraphs 110 – 121 (initial camera model used / updated with initial coordinates and rotations), 140 – 143, 152 – 163 (rotations and positions / poses of cameras initialized for the optimization algorithm), 219 – 225 (initial rotations, coordinates, and translations in the camera model – to duplicate for 3 cameras in Fig. 9 as obvious duplication of parts taught in Paragraphs 166 – 169 and 230 as well and in Paragraphs 240 – 246 (camera model / coordinates and rotation initialization))].
	See claim 1 for the motivation to combine Matsuzawa and Otani.

	Regarding claim 11, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
wherein the step of generating the set of second parameters further comprises determining a set of optimized positions estimates for the at least three cameras [Matsuzawa Figures 6, 8, and 11 (see at least reference characters S604, S803 – S808) as well as Paragraphs 110 – 121 (initial camera model used / updated with initial coordinates and rotations and optimized to determine parameters and pose / coordinates of the camera), 140 – 143 (optimizing parameters including camera pose parameters), 152 – 161 (optimizing rotation and translation / pose parameters for cameras) 219 – 225 (initial rotations, coordinates, and translations in the camera model – to duplicate for 3 cameras in Fig. 9 as obvious duplication of parts taught in Paragraphs 166 – 169 and 230 as well and in Paragraphs 240 – 246 (camera model / coordinates and rotation initialized for optimization))].
	See claim 1 for the motivation to combine Matsuzawa and Otani.

	Regarding claim 13, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
at least three cameras having a common field of view [Matsuzawa Figures 9 – 10 (see at least reference characters 33, 34, and 35 where the cameras have the same FOV – See Matsuzawa Paragraph 138 and further evidenced by the suggestions of Otani Figures 5 – 6 illustrating cameras in a line having a same FOV)], wherein each of the at least three cameras having a camera centre [Matsuzawa Figures 1 and 4 (illustrating optical center – see at least reference character 404) and 9 – 10 (see at least reference characters 33, 34, and 35 and the coordinate mark on reference character 34 indicating the camera center as well as Paragraphs 7 and 67], and wherein the camera centres are positioned along a line [Matsuzawa Figures 9 and 10 (cameras in a line) – the arrangement is further taught / rendered obvious by Otani Figures 5 – 6 (three cameras on a diagonal are in a line) as well as Paragraphs 51, 97, and 107 – 108 (one line for the cameras / optical centers to capture the rays from the image)], the at least three cameras being configured to:
image a calibration object to generate a set of calibration object images [Matsuzawa Figures 1, 3 (see at least reference character S3), 9 – 12 (see at least reference character 6, S101, and S111) as well as Paragraphs 56 – 64 (lattice points on the chart rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart)), 74 – 76, 170 – 175 (imaging chart with multiple cameras), 180 – 182 (images captured of the calibration chart) and 213], wherein the calibration object is located nearby [Otani Figures 7 – 8 (see at least reference character “H” as well as Paragraphs 72 – 74 (distances lass than those given by the Specification for exemplary teachings of “nearby”) renders obvious placement of Matsuzawa’s calibration chart Figures 1 and 9 – 10 (see at least reference characters 5 and 6 where Paragraphs 47 – 52 moving the chart for imaging)] the at least three cameras and in the common field of view [See “common field of view” limitation above for citations; Matsuzawa Figures 1, 3 (see at least reference characters 6, 33, 34, and 35) as well as Paragraphs 170 – 175 (imaging chart with multiple cameras), 180 – 182 (images captured of the calibration chart) and 213], and
image a scene comprising a set of distant scene position points to generate a set of position point images [Matsuzawa Figures 2 and 4 (subfigures included – see at least reference characters 6, 11, 12, 13, 421, 422, and 423) as well as Paragraphs 56 – 64 (lattice points on the chart rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart) and Paragraphs 72 – 74 (distances for near / distant to render obvious the spacing relationship claimed)), 74 – 76, 96 – 104 (computing camera parameters from the image data), 200 – 204 (lattice points images in the chart)], and
a processing unit configured to generate a set of calibration parameters in dependence on the set of calibration object images and the set of position point images [Matsuzawa Figures 1, 4 – 6, and 9 – 10 (see at least reference characters 4 and 5 which adjusts / moves the target thus one location is “nearby” and another is “distant” as would be obvious to one of ordinary skill in the art in the z-axis direction (depth) and 7 (computer – the processing unit / control element)) as well as Paragraphs 47 – 52, 62 (changing object distances for imaging where out of the 5 or more images / depths of the chart imaged renders obvious a nearby and distant point), 96 – 104 (computing camera parameters from the image data in an iterative approach using new data / multiple imaged data), 110 – 121 (camera model / parameters based on set of imaged points / points from the calibration chart), 150 – 157, 171 – 174, 177 – 180 (computer controller the calibration / parameter computation), and 198].
	The motivation to combine Otani with Matsuzawa is to combine features in the same / related field of invention of camera calibration with distortion correction techniques in multi-camera arrangements [Otani Paragraphs 1 – 2] in order to improve accuracy of the cameras (e.g. depth estimations) using corrected parameters [Otani Paragraphs 3 – 5 and 149 where the Examiner observes at least KSR Rationale (D) or (F) is also applicable].
This is the motivation to combine Matsuzawa and Otani which will be used throughout the Rejection.

Regarding claim 15, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani.  The combination teaches
the imaging system having at least three cameras having a common field of view [See claim 13 reciting the same limitation for citations], wherein each of the at least three cameras having a camera centre [See claim 13 reciting the same limitation for citations], and wherein the camera centres are positioned along a line [See claim 13 reciting the same limitation for citations], comprising:
installing the imaging system at a fixed location [Matsuzawa Figures 1, 9, and 10 (see at least reference characters 3 and 36 where the cameras (2, 33, 34, and 35) are attached to a fixed base) as well as Paragraphs 47 – 51 (secured base for a camera) and 170 – 173 (“securing table” renders obvious the location is fixed)],
controlling the imaging system to capture one or more images of a calibration object [See claim 13 “image a calibration object to generate a set of calibration object images” limitation for citations and Matsuzawa Figures 1 and 9 – 10 (see at least reference character “7” (computer) as well as Paragraphs 171 – 174 and 178 – 180 (computer as the controller)], wherein the calibration object is located nearby [See claim 13 reciting the same limitation for citations] the at least three cameras and in the common field of view [See claim 13 reciting the same limitation for citations],
controlling the imaging system to capture one or more images of a scene comprising a set of distant scene position points [See claim 13 “image a scene comprising a set of distant scene position points to generation a set of position point images” for citations and Matsuzawa Figures 1 and 9 – 10 (see at least reference character “7” (computer) as well as Paragraphs 171 – 174 and 178 – 180 (computer as the controller creating a distant scene)],
providing the imaging system with a set of position data corresponding to the set of scene position points [Matsuzawa Figures 2 and 4 (subfigures included – see at least reference characters 6, 11, 12, 13, 421, 422, and 423) as well as Paragraphs 56 – 64 (lattice points on the chart rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart)), 74 – 76, 96 – 104 (computing camera parameters from the image data in an iterative approach using new data / multiple imaged data), 200 – 204 (lattice points images in the chart)],
controlling the imaging system to generate a set of calibration parameters in dependence on the images of the calibration object, images of the scene, and the set of position data [See claim 13 last limitations for citations as the limitations are obvious variants].
See claim 13 for the motivation to combine Matsuzawa and Otani as similar / same limitations are recited and thus same motivation exists and Matsuzawa renders obvious the fixed location requirement.

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa, Otani as applied to claims 1 and 13 above, and further in view of Salvagnini, et al. (US Patent #9,674,504 B1 referred to as “Sal” throughout).
Regarding claim 4, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Sal teaches varying the spacing between cameras during image calibration and is used to modify Otani and Matsuzawa camera arrangements.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani using spacings and variations between spacings as taught by Sal.  The combination teaches
wherein a spacing between adjacent pairs of the camera centres varies [Otani Figure 7 as well as Paragraphs 74 – 76 suggests changing the spacing, but Sal in Figure 4 (see 4b in particular) and 7 suggests modifications of Otani with unequal spacing between cameras as well as Column 12 lines 4 – 49 (spacing / placement of cameras in a row an obvious variant or the arrangement of parts to one of ordinary skill in the art), Column 16 lines 30 – 45, and Column 22 lines 4 – 24 (location of camera 3 placed based on design considerations rendering the “varies” feature obvious to one of ordinary skill in the art)].
	See claim 1 for the motivation to combine Matsuzawa and Otani.
The motivation to combine Sal with Otani and Matsuzawa is to combine features in the same / related field of invention of using multiple cameras in depth imaging with calibration considerations [Sal Column 1 lines 15 – 20 and Column 1 line 57 – Column 2 line 5] in order to improve robustness of the imaging system [Column 1 lines 47 – 56 where the Examiner observes KSR Rationale (D) may also be applicable and renders obvious arrangement of parts]
This is the motivation to combine Matsuzawa, Otani, and Sal which will be used throughout the Rejection.

Regarding claim 14, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Sal teaches varying the spacing between cameras during image calibration and is used to modify Otani and Matsuzawa camera arrangements as well as a housing for three cameras.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani using spacings and variations between spacings and housing cameras as taught by Sal.  The combination teaches
wherein the imaging system further comprising a housing and wherein the at least three cameras are located in the housing [Sal Figures 2(b) (housing for three cameras) and 4(b) (three cameras in a row) as well as Column 10 lines 45 – 55 and in view of Column 12 lines 4 – 49 (spacing / placement of cameras in a row an obvious variant or the arrangement of parts to one of ordinary skill in the art), and Column 22 lines 4 – 24 (location of camera 3 placed based on design considerations rendering the “varies” feature obvious to one of ordinary skill in the art)].
See claim 4 for the motivation to combine Matsuzawa Otani, and Sal as similar motivation exists.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa, Otani as applied to claim 1 above, and further in view of t.
Regarding claim 12, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization between parameters to form camera pose determinations / estimates from image data and uses regression analysis not clearly used in Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous optimization as taught by Raag.  The combination teaches
wherein the step of generating the set of calibration parameters comprises determining a set of jointly optimized positions comprising a position and a rotation for each of the at least three cameras [Matsuzawa Figures 6, 8, and 11 (see at least reference characters S604, S803 – S808) as well as Paragraphs 110 – 121 (optimized to determine parameters / pose / rotation), 140 – 143 (optimizing parameters including camera pose parameters), 152 – 161 (optimizing rotation and translation / pose parameters for cameras) 219 – 225 (processing rotations, coordinates, and translations in the camera model – to duplicate for 3 cameras in Fig. 9 as obvious duplication of parts taught in Paragraphs 166 – 169 and 230 as well and in Paragraphs 240 – 246 (camera model / coordinates and rotation initialized for optimization)); Raag Figure 1 as well as Paragraphs 11, 17, 52 (simultaneously optimizing camera pose (e.g. position) / parameters rendering obvious the “jointly optimize” feature claimed), 88 (processing simultaneously as jointly for all cameras – also described in Paragraph 263), 173 – 179 (simultaneously / jointly optimize camera pose / position / parameters in view of 141 – 149 and 156 – 163), 206 – 212 (simultaneously optimizing camera position / pose)], wherein the jointly optimized positions are determined according to a regression analysis in dependence on the set of first parameters and the set of second parameters [See previous limitation for citations regarding the “jointly optimized” feature and additionally Raag Figure 1 (see at least reference characters 15, 16, and 17) as well as Paragraphs 44 – 45, 141 – 149 (regression analysis part of optimization determinations refining coordinates / positions and camera calibration parameters), 156 – 163 (two sets of points / image features used), 224 (linear regression analysis used on points imaged), 240 – 243 (regression analysis part of the optimization algorithm)].
	See claim 1 for the motivation to combine Matsuzawa and Otani.
The motivation to combine Raag with Otani and Matsuzawa is to combine features in the same / related field of invention of camera calibration [Raag Paragraphs 2 – 4] in order to improve parameter estimation by using optimization criteria which has a smoothing effects on parameters estimated [Raag Paragraphs 64 – 67 where the Examiner also observes KSR Rationale (D) is also applicable].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schilling (US PG PUB 2019/0082173 A1 referred to as “Schilling” throughout) uses joint optimization for camera pose estimates to finalize in at least Paragraph 67 to further render obvious the teachings of Raag for processing a multi-camera system.  Wolke, et al. (US PG PUB 2017/0094251 A1 referred to as “Wolke” throughout) teaches in Figures 3, 8, and 33 varying spacing between cameras in imaging as further taught in Paragraph 112.  Poulin, et al. (US PG PUB 2005/0270375 A1 referred to as “Poulin” throughout) teaches in Figure 5 and Paragraph 10 general image capture and camera calibration computation concepts with intrinsic and extrinsic parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487